Citation Nr: 0935053	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
discogenic disease of the thoracic spine.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
trapezius muscle disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
migraine headaches.

5.  Entitlement to an increased rating for subluxation of the 
right knee, evaluated as 10 percent disabling prior to 
December 1, 1994.

6.  Entitlement to an increased rating for subluxation of the 
right knee, evaluated as 20 percent disabling from December 
1, 1994.

7.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an additional temporary 100 percent 
convalescence period pursuant to 38 C.F.R. § 4.30.

9.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that in a December 2005 substantive appeal 
which concerned his claims for compensation pursuant to 38 
U.S.C. § 1151, the Veteran requested a hearing before the 
Board.  A hearing was scheduled for March 2007 and the 
Veteran was notified in a February 2007 letter.  In March 
2007 the Veteran requested that his hearing be rescheduled.  
That request was denied by the Veterans Law Judge before whom 
the Veteran was scheduled to testify.

The Board remanded the appeal in March 2009, in part to 
afford the Veteran a hearing on issues which were not before 
the Board at the time of his previously scheduled hearings.  
Subsequent correspondence from the Veteran's attorney 
indicates that he does not desire a Board hearing.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the Board remanded this appeal in March 2009 
for additional development of the record.  While the appeal 
was in remand status, the Veteran's attorney submitted new 
evidence.  Specifically, she submitted a report by vocational 
rehabilitation consultant C. H., M.S., CRC, CVE, CLCP, MSCC.  
She also submitted a summary of the medical evidence already 
in his claims file.  

Although the file was not recertified to the Board until July 
2009, the issues listed above were not made the subject of a 
supplemental statement of the case based on the newly 
submitted evidence.

Issue a supplemental statement of the 
case regarding the issues on appeal, 
accounting for the evidence received 
since the August 2008 statement of the 
case.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



